Title: [November 1774]
From: Washington, George
To: 




Novr. 1. At home all day. Mr. Ramsay, Mr. Muir, Mr. Rob. Harrison & Doctr. Rumney came here to Dinner & stayed all Night.
 



2. The Gentlemen went away after Breakfast. I rid to the Mill. Mr. Ben. Dulany & Wife came here to Dinner & stayd all Night as did Mr. R. Thompson.


   
   Richard Thompson was living on the Maryland side of the Great Falls of the Potomac, where he was trying to establish a business in the manufacturing and sale of smoking tobacco, chewing tobacco, and snuff. In 1774 he was appointed to be the clerk for the trustees for Potomac navigation (Va. Gaz., R, 8 Oct. 1772; Va. Gaz., D, 7 Jan. 1775).



 


3. I went up to Alexandria after the Company abovementioned Went away. Returnd in the Aftern.
 


4. At home all day alone.
 


5. Ditto. Mr. Piercy a Presbeterian Minister dined here.


   
   Mr. Piercy was probably William Piercy (Percy), a Calvinistic Methodist and disciple of George Whitefield. Piercy was chaplain to Selina Hastings, countess of Huntingdon, a devoted follower of the new Methodist movement. In order to give protection to Methodist preachers, she appointed large members of them to the nominal position of chaplain in her household. She had sent Piercy from London to Georgia in 1772 to act as president of Whitefield’s Orphan House, or college, at Bethesda, near Savannah, and to preach wherever he could collect an audience in the colonies. Piercy had preached at various locations in Philadelphia during the year. He had given a farewell sermon in late October at the Arch Street Presbyterian meetinghouse, and was probably at this time on his return to his headquarters in Georgia (KNIGHTHelen C. Knight, comp. Lady Huntington and Her Friends; or, The Revival of the Work of God in the Days of Wesley, Whitefield, Romaine, Venn, and Others in the Last Century. New York, 1853., 213; HILTZHEIMERJacob Cox Parsons, ed. Extracts from the Diary of Jacob Hiltzheimer, of Philadelphia. 1765–1798. Philadelphia, 1893., 30–32; SPRAGUEWilliam B. Sprague. Annals of the American Pulpit; or Commemorative Notices of Distinguished American Clergymen of Various Denominations, from the Early Settlement of the Country to the Close of the Year Eighteen Hundred and Fifty-five. 9 vols. New York, 1859-69., 5:293–96).



 


6. Went to Pohick Church. Mr. Triplet & Mr. Peake & Daughter dined here.


   
   Probably Humphrey Peake’s younger daughter, Elizabeth, still a minor in 1774. GW commonly referred to a child of a friend as a “son” or “daughter” while still a minor and as a “Mr.” or “Miss” after the age of about 16. Thus Humphrey Peake’s elder daughter, Ann (Nancy), would be a “Miss” by this time.



 


7. Mr. Martin Cockburn & Mr. Geo. Mason Junr. dined here.


   
   George Mason, Jr. (1753–1796), was the eldest son of George and Ann Eilbeck Mason of Gunston Hall. He married Elizabeth Mary Ann Barnes Hooe and settled at Lexington in Mason’s Neck.



 


8. At home all day alone.
 


9. At home all day.
 



10. At home all day. Doctr. Craik came here in the Evening and stayed all Night.
 


11. At home all day. Mr. Bryan Fairfax came here & stayed all Night.
 


12. I went up to George Town To an intended meeting of Trustees for openg. Potomack River. None Met. Returnd home at Night.


   
   After inspecting canal works in England, John Ballendine had returned to the Potomac valley in the late summer of 1774 with a plan for opening navigation of the Potomac River “at and above the Lower Falls” to boats that could carry wheat and iron downriver to the ports of Georgetown and Alexandria (Md. Gaz., 8 Sept. 1774). At a meeting held in the early fall, probably at Georgetown, 37 trustees were chosen from the subscribers to Ballendine’s project, among whom was GW. Today’s meeting was scheduled to choose an executive committee of 10 trustees, but because the notice for the meeting did not appear in the Maryland Gazette until 10 Nov. 1774, there probably was not a quorum present.



 


13. Went up to Alexandria Church. In the Evening Colo. Blackburn Mr. Lee, & Mr. Richd. Graham came here as a Committee from the Prince Wm. Independ. Compy.


   
   Mr. Lee was Philip Richard Francis Lee (died c.1834), son of Squire Richard Lee of Blenheim, Charles County, Md. Philip Richard, a merchant in Dumfries, was a captain in the Prince William Independent Company, which was absorbed into the 3d Virginia Regiment early in 1776 (VSPWilliam P. Palmer et al., eds. Calendar of Virginia State Papers and Other Manuscripts. 11 vols. Richmond, 1875–93., 8:216; LEE [1]Cazenove Gardner Lee, Jr. Lee Chronicle: Studies of the Early Generations of the Lees of Virginia. Edited by Dorothy Mills Parker. New York, 1957., 347).



   
   prince wm. independ. compy.: On 21 Sept. 1774 a meeting of local men in Alexandria formed an agreement to organize the Fairfax Independent Company of Volunteers, which was probably the first “Independent Company” so organized in a Virginia county (MASON [2]Robert A. Rutland, ed. The Papers of George Mason, 1725–1792. 3 vols. Chapel Hill, N.C., 1970., 1:210–11). On 11 Nov. 1774 the Independent Company of Cadets of Prince William County appointed the three men who appeared here today as a delegation to “wait upon Collonel George Washington, and request of him to take the command of this Company as their Field Officer, and that he will be pleas’d to direct the fashion of their uniform,” which request GW accepted (HAMILTON [1]Stanislaus Murray Hamilton, ed. Letters to Washington and Accompanying Papers. 5 vols. Boston and New York, 1898–1902., 5:68–69). By the late spring of 1775 GW had also accepted the commands of the independent companies of Fairfax, Fauquier, Richmond, and Spotsylvania counties (photostat, Vi). In contemporary military terminology an independent company was a company unattached to any regiment. These independent companies were also independent of the militia system, and were usually founded independently of the county committees of inspection, although some men were members of both organizations.



 


14. At home all day. Those Gentn. Went away after Dinnr.
 


15. At home all day alone.
 



16. Ditto. Ditto.
 


17. At home. Mr. Francis Willis Junr. dined here, & went to B[elvoir].
 


18. Captn. Dalton dined here and went away afterwards.
 


19. At home all day.
 


20. Set out for Wests Ordinary in order to attend Colo. Mercers Sale of the Bull run Land. Dined at New Gate & lodged at Colo. Fras. Peytons.

	
   
   GW did more than “attend” the sale; he was in charge of the auctions to settle the estate of James Mercer’s brother George. Francis Peyton, son of Valentine Peyton, was a justice and burgess for Loudoun County. Peyton accompanied GW to the sale the next day (GW to John Tayloe, 11 Dec. 1775, WRITINGSJohn C. Fitzpatrick, ed. The Writings of George Washington from the Original Manuscript Sources, 1745–1799. 39 vols. Washington, D.C., 1931–44., 37:515).



 


21st. Attended at Wests Ordy. with Mr. James Mercer & sold all the Bull run Lands. Returnd to Colo. Peytons.


   
   GW found his role in the auctioning of the Mercer land, which had “a good deal of exceeding poor and broken ground in it,” to be a frustrating experience. As the auction proceeded, he saw he was not getting prices anywhere near the original estate inventory valuation made in 1767. “But,” he reported to his fellow executor, John Tayloe, “there was no help for it; everything that could be done, was done, to dispose of it to the best advantage; in attempting which, I had three Lots of the Land (by endeavouring to raise [the price of] them) left upon my hands” (30 Nov. 1774, WRITINGSJohn C. Fitzpatrick, ed. The Writings of George Washington from the Original Manuscript Sources, 1745–1799. 39 vols. Washington, D.C., 1931–44., 37:508).



 


22. At Colo. Peytons all day taking Bonds & making Conveyances.
 


23. Set out for Frederick, in order to sell Colo. Mercers Estate in that County. Dind at Morgan Alexanders Ordy. & lodged at Colo. Warner Washington’s.


   
   Morgan Alexander (1746–1783), originally of Gloucester County, moved to the Shenandoah Valley in the late 1760s and married Sarah Snickers (b. 1756). As she was a daughter of Edward Snickers, whose home and ordinary, in Frederick (now in Clarke) County, were on the Shenandoah River near the gap in the Blue Ridge that bore his name, Alexander may have been running the ordinary for Snickers at this time.



   
   Warner Washington’s home was Fairfield in Frederick County, a few miles north of the present town of Berryville (WAYLAND [1]John W. Wayland. The Washingtons and Their Homes. 1944. Reprint. Berryville, Va., 1973., 171–73).



 



24. Went to the Sale, which began at the Middle Plantation, at Willm. Dawson’s, the Head Overseers. Lodged there.

	
   
   Having held the land sale at a spot convenient to buyers from both sides of the Blue Ridge Mountains, GW was now auctioning off the slaves, stock, and tools which were gathered together at the main Mercer plantation for examination by the bidders. GW was disturbed at finding “only 90 instead of 110 Negroes, and a proportionate difficiency of Horses and stock; and few or no Plantation utensils” (GW to John Tayloe, 30 Nov. 1774, WRITINGSJohn C. Fitzpatrick, ed. The Writings of George Washington from the Original Manuscript Sources, 1745–1799. 39 vols. Washington, D.C., 1931–44., 37:508).



 


25. Sale continued at the same place where I again lodged.


   
   In the margin of his Virginia almanac for this month, GW, apparently as a reminder, noted for 21 Nov. “Mercer’s sale at Wests” and for 24 Nov. “do. at Snicker’s,” but the latter sale seems to have been held at Dawson’s. Edward Snickers had a home where the road from Snickers’s ferry to Winchester crossed Buck Marsh Run, about three miles due south of Warner Washington’s home, Fairfield (CHAPPELEAR [1]Curtis Chappelear. “Early Grants of the Site of Berryville and Its Northern Vicinity.” Proceedings of the Clarke County Historical Association 8 (1948): 17–38., 37).



 


26. Sale again—remained there.
 


27. Still continued to sell at the same place where I again lodged.
 


28th. Dined at Mr. Booths and returned to my Lodgings at Dawson’s.


   
   As no sales were held on Sunday, GW went to visit an old friend from the Nomini region of Westmoreland County, William Booth, who had recently settled on upper Buck Marsh Run, about two miles southwest of Fairfield.



 


29th. Continued the Sale at Dawson’s & finishd at that Plantation.

	
   
   GW was becoming increasingly suspicious about his host’s honesty regarding the estate. His suspicions were confirmed when he was later told by Edward Snickers that Dawson had been selling off timber and stock at reduced prices; this, GW thought, would “account for the deficiency we found in the Articles of Horses & Stock” (GW to James Mercer, 12 Dec. 1774, DLC:GW).



 


30. Concluded the whole Sales at all the Plantations & went to, and dined at Alexanders where I also lodged.
